PER CURIAM.
Relying on the window period established in Bortel v. State, 743 So.2d 595 (Fla. 4th DCA 1999), abrogated by Trapp v. State, 760 So.2d 924 (Fla.2000), the trial court concluded that Darrell Glenn Stevenson’s claim that his sentences were invalid because they were constitutionally infirm pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000) had no merit. Stevenson’s crimes were committed after September 30, 1996, the closing date established in Bortel.
The Florida Supreme Court subsequently held that the Heggs window period begins October 1, 1995 and ends May 25, 1997. See Trapp at 928. Because Stevenson’s crimes were committed during the revised window period, we vacate the sentence and remand for resentencing. However, because Stevenson’s sentences were imposed after he entered a-plea, the State has the option of retrying Stevenson on the original charges. See Parker v. State, — So.2d -, 2000 WL 1144594 (Fla. 5th DCA Aug.11, 2000).
SENTENCE VACATED and REMANDED.
THOMPSON, C.J, PETERSON and PLEUS, JJ., concur.